Name: Commission Regulation (EEC) No 85/88 of 13 January 1988 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 10/26 Official Journal of the European Communities 14. 1 . 88 COMMISSION REGULATION (EEC) No 85/88 of 13 January 1988 fixing the import levy on molasses ture meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the present nomenclature, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 3993/87 (2), and in particular Article 16 (8) thereof, Whereas the import levy on molasses was fixed by Regu ­ lation (EEC) No 2569/87 (3), as last amended by Regula ­ tion (EEC) No 28/88 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2569/87 to the information at present available to the Commission that the levy at present in force should be altered as shown in the Annex to this Regulation ; Whereas Council Regulation (EEC) No 2658/87 (*) intro ­ duces from 1 January 1988 a new combined nomencla ­ Article 1 The import levy referred to in Article 16 ( 1 ) of amended Regulation (EEC) No 1785/81 shall be, in respect of molasses falling within subheadings 1703 10 00 and 1703 90 00 of the combined nomenclature, 0,51 ECU/100 kg ­ Article 2 This Regulation shall enter into force on 14 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 January 1988 . For the Commission Frans ANDRIESSEN &gt; Vice-President (') OJ No L. 177, 1 . 7 . 1981 , p. 4. O OJ No L 377, 31 . 12. 1987, p. 1 . (3) OJ No L 243, 27. 8 . 1987, p. 48 . (4) OJ No L 4, 7. 1 . 1988 , p. 16 . (*) OJ No L 256, 7 . 9 . 1987, p. 1 . I